Citation Nr: 1813862	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-15 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In October 2015, the Board remanded the appeal to the RO for additional development.  The matter has been returned to the Board for further appellate consideration.  

In a November 2015, the RO granted the Veteran service connection for right ear hearing loss and awarded a noncompensable rating evaluation.  


FINDING OF FACT

The Veteran does not have a left ear hearing disability for the purposes of VA compensation.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran and his representative contend that VA failed to obtain the medical opinion ordered by the October 2015 BVA decision.  "The information used by the Decision Review Officer to deny service connection for left ear hearing loss comes from a [medical opinion] dated November 2, 2015 when the examination request in response to the BVA's remand order was dated November 24, 2015."  See November 2017 Appellate Brief at page 2.  The Veteran and his representative argue that the medical opinion dated November 2, 2015 did not provide the required opinion, to include an etiology for the Veteran's hearing loss and therefore, the February 17, 2017 Supplemental Statement of the Case (SSOC) relied on an inadequate examination.  The Board does not agree.

In its October 2015 Remand instructions, the Board asked the AOJ to specifically obtain an opinion addressing whether it is at least as likely as not that right ear hearing loss was related to service.  The Board remand did not require the AOJ to schedule an examination, or obtain an etiological opinion addressing left ear hearing loss.  On November 2, 2015, the AOJ obtained the requested opinion, which favorably linked right ear hearing loss to service.  Based on this opinion, the RO granted entitlement to service connection for right ear hearing loss in a November 2015 rating decision.  

While there is suggestion in the record that the AOJ attempted to schedule a VA audiological examination on November 24, 2015, such was not required to comply with the Board's prior remand instructions.  The fact that no examination took place does not demonstrate noncompliance with prior Board instructions warranting a remand.  As discussed below, the evidence of record demonstrates that the Veteran does not have a left ear hearing loss disability as defined by VA under the provisions of 38 C.F.R. § 3.385.  Without evidence of a current disability, a medical opinion addressing the etiology of left ear hearing loss would not avail the Veteran.  

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  When audiometric test results at a Veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests an organic disease of the nervous system, such as sensorineural hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).

Facts and Analysis

The Veteran contends that he suffers from bilateral hearing loss and that this condition is related to his active service.  As mentioned earlier, the Veteran has been granted service connection for right ear hearing loss and is seeking to service connect his left ear to gain service connection for bilateral hearing loss.

The Veteran had a VA audiological assessment in August 2012.  See an August 24, 2012 VA Audiology Consult.  The Veteran reported "that overall he hears pretty well, but has noticed hearing loss in his right ear since active service."  See August 2012 VA Audio Examination at page 60.  The Veteran reported significant noise exposure while in service but only for the right ear.  "According to the Veteran, a headphone placed over his left ear protected that ear from military noise exposure."  Id. at 61.  The results of that audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
50
50
LEFT
5
5
5
15
25

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  The VA examiner opined that had unilateral hearing loss in his right ear.  Id.

The Veteran's hearing acuity was examined again by VA on October 10, 2012.  The results of that audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
40
LEFT
5
5
10
15
20

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  The VA examiner opined that based on the audiological findings of the examination, the Veteran's left ear hearing loss is not considered disabling for VA purposes.  38 C.F.R. § 3.385.  

The results of both examinations do not reflect a left ear disability for VA purposes.  As such, the first element of service connection has not been met and the Veteran's claim must be denied on this basis.  While the Board in no way calls into question the Veteran's lay assertions that he experiences diminished hearing acuity in the left ear, by VA regulation such hearing loss must reach a certain level of severity as defined in 38 C.F.R. § 3.385 before it may be considered a disability for VA purposes for which service-connection may be awarded.  For the left ear, hearing loss to this severity level has not been shown.  

Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hearing loss disability.

In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert, supra.


ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


